aOPY




Honorable P. Y. Nlntor
county Attoroey
Jim Bo~f County
Eebbronvills, Texas
Dear Sir:                       Opinion No. O-3359-A
                                Re:  Coastruction of Arta. 1449,
                                     Fenol Coda, et seq. relat-
                                     ing to butchers slaughters.
          We are in rqaeipC1 of your 18ttor of Xay 6, whorein
you mbrdt to u8 qu88tlon8snppl8Mntal.to tho8e an8w8rad in
our QplRlon 80. 0-8869, illdee     to Toll. Your nasnt lett8r      _
8Ot8 out the following 8tabmi3ntiof~dtaatar
           *A. B. owns an& opsrates a retail gcooery
    store, and In aormeation thereafth a retail
     'merttmarket', Re does not oomply wlth the hrts.
    6904 or (5908,;'ROS, nor'wlth Arts. 1447 to 1454,
    PC, for the ree8on8 that he does not bUtCh8r
     Ol!SlfAU@tel!anti18 hiBlWlr, 8JEOeptla8h8rC-
    in8ftW 8t8kd.      Beoau8e he illnot CIOOm&Nit8llt
     jtig. Of 8IISRiMl OilfOUt iOl'b.Oi BlWfl8.8,
    he hires 0. D., who 18 a Wmpetent    judg@ there-
    of&&d h88 0. D. to itie the Bu%ohrr’O    Bond
    roq&eU                       him to ota@y with
               by, an&inr;tr\letr,
     all ?#i-~th6~~~biOh88bme 6ltWd, WtiOh 0. De
     does.
         "At t&88, A. B. 8VOlltWni8h88 c. D. the
    money with whioh to puroh880 8uoh aalmals on
    foot$ Mu 08 other t-8     A. B. Mk88  a trade
    with X. F., who owqs hb Eliaooount, to Oreait
    E. F.*s aooount fo$ a oertain  Bum of mney ugQn
    E. F.*P delivery of 811animal on ?OOt to 0. D.
    for butoherlng pUpOfJ88.
          "But in elthef instance, al'1that C. D.
     does is to Turchase the animal on foot, (either
     with the oash furnished hlraby A. B., Or xith
        'HonorableP. W. Minter, Page 2


              bho Qx4tfait    arranged for between A. B. t g. B.1,
              bateha? 8nd 8leught8r the 881~8,and d8llv8r
              the dre8rod oaroa88 to A. B. to bo aut up and
    1         8old br     hia  in hi8 retell %8at market’.
                   *Tar C. D.*s servioo8, A. 33.pays him
             ,-elthgr in OaOh, or a ooimnission,or by parts
              of the butchamd animal which A. 6. cannot we
              in his bualness, such 85 th;ehesd, hide, eta;
              but in addition to this C. C. is oblleated to
              report the purahaea cirdalau&hter of such
              ankual in oompllanoo with his Eutcher'e Fond,
              and the Artiolea above cltsd.'i
                   Based upon this   St!itC:2Ql'Kt   of   fUCt.3,   YOU   HEk   the   fol-
         lowing questions:
                   "1. Under any conetruotioa oi the above
*i            Statepmnt of %6t8,    would A. 8. b8 @.l.ty or
.I            V:Oht%ng 6Jm prcPr181Oll8  Oi the htiOh8   oikd?
1:
d                         Bqppom under th8 above Statemmt   a?
                      *t.
              Fsot8   that A. 8. bekeg an aninml In on eooount
              tscs E. Z., and her C. D. to butchfm se= and
              deliver ths dreesed oaroaas to him; but C. D.,
              fails to make the reoord aad report required
              by the sbovo Artiolest ehould both A, B. and
              C. D. be pro88outod thelufor, or should C, D.
              alone bs promteuted thenfor.*
/
                      Da Our ttpinioaHo. O-3380, wo adri8ed you that under
i         th@ ?86%8 pre88ntid in your 18tt8r Of Maroh 87, the men Whoa
         you de8OXibeb em A. B. 1188 not nquind        to make e bond or to
         mek8 regular    reports of anlaalr aleugmored     to th8 oouuty aom-
i,      ~~mi88iOlur8’   OOUCt   88 pn88rib.d by lir*%81.  6ood, di 8*q.    a-
         Vi8Od Civil StetUt88, end Art:0186 14?, 8t lS8q.,Penal &de
         or T8xa8. IOU hat8 ampr88entsd a dlifer8nt hot          rrituathm
          in whloh A. B. ~may be eon8trusd to be eating a8 prlnaipel, and
         C. D. M8r8lp hi8 employee or egont in the sleughtorlng St
i        (InLima18.Xf A. 0. is in faot eating as principal, then hs
         mwt ooqply with all the above mentlonbd stabate         nlatlag    to

i         8leught8rin$, and he may be pro88eut8d for tailing to do 8e8
         Rhsther A. 8, in foot aoted a8 prinoipal in the 8l8ughtoring
         or the an-1      tider the Oiraum8tencas 8nWiW&h6d in your 8ooond
          latter I.8a question of fact whiah thie department 18 not author-
          ized to pastaupon.
                                                 Yours very truly
         I:RX:RS       API:ROVEDJTniE5,     A!i'TOREEYG:XiGRAIOF Tl!XAS
                                            By. s. Xalter R. Koch, Asaiatant
          BY s. aRovm SBL~E
          FIRST ASSItSTAWi'   ATTORNEY GXNERAL
                                       APPROVED OPIIUONC-XX
                                       BY: 9. B'AB,CHAIRVAN